                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA
                                                                         _________________

KOLBY DUCKETT,                                            *
DAVID SCHILLING, and                                      *
DAVID HOLLOWAY,                                           *
                                                          *
       Plaintiffs,                                        *
                                                          *
v.                                                        *
                                                          *      Docket No. 1:19-cv-00295
CHIEF BRIAN HICKMAN, individually,                        *
and in his official capacity as the Police                *
Chief of the City of Collegedale,                         *
                                                          *      JURY DEMAND
TED ROGERS, individually, and in                          *
his official capacity as the City Manager                 *
of the City of Collegedale, and                           *
                                                          *
THE CITY OF COLLEGEDALE, TENNESSEE,                       *
a municipality.                                           *
                                                          *
       Defendants.                                        *


             PLAINTIFFS’ NOTICE OF SERVING INITIAL DISCLOSURES


       COMES NOW, the Plaintiffs, Officer Kolby Duckett, Officer David Schilling and

Corporal David Holloway, by and through undersigned counsel, and hereby files this Notice of

Serving Initial Disclosures upon counsel for all the parties by e-mail and U.S. Mail on January

30, 2020.

       This 30th day of January 2020.




Case 1:19-cv-00295-CHS Document 23 Filed 01/30/20 Page 1 of 2 PageID #: 140
                                                      Respectfully submitted,

                                                      DAVIS & HOSS, P.C.

                                                      s/Janie Parks Varnell
                                                      Janie Parks Varnell, BPR #031256
                                                      Bryan H. Hoss, BPR #021529
                                                      850 Fort Wood Street
                                                      Chattanooga, TN 37403
                                                      (423) 266-0605
                                                      (423) 266-0687 – fax
                                                      janie@davis-hoss.com
                                                      Attorneys for the Plaintiffs


                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
access this filing through the Court’s electronic filing system:


    Benjamin K. Lauderback
    Brian R. Bibb
    900 S. Gay St., Suite 1500
    Knoxville, TN 37902
    (865) 637-1700
     (865) 525-2514 - fax
    Attorneys for Defendant Chief Hickman

    Keith H. Grant
    Phillip Aaron Wells
    Suite 700, Republic Center
    633 Chestnut Street
    Chattanooga, TN 37450
    (423) 756-5051
    (423) 266-0474 - fax
    Attorneys for Defendants Ted Rogers and
    The City of Collegedale


This 30th Day of January 2020.

                                               /s/ Janie Parks Varnell ______________
                                               JANIE PARKS VARNELL

                                                  2

Case 1:19-cv-00295-CHS Document 23 Filed 01/30/20 Page 2 of 2 PageID #: 141
